 

Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this “Agreement”), dated as of
August 1, 2016 (the “Effective Date”), by and between Crossroads Systems Inc., a
Delaware corporation (the “Company”), and Richard K. Coleman, Jr., an individual
currently residing at 43 Glenmoor Drive, Cherry Hills Village, CO 80113
(“Executive”).

 

WHEREAS, the Company is currently employing Executive as President and Chief
Executive Officer pursuant to the terms of the Employment Agreement, effective
as of November 21, 2013, between the Company and Executive (the “Employment
Agreement”);

 

WHEREAS, the Company desires to retain Executive as its President and Chief
Executive Officer; and

 

WHEREAS, in connection therewith, the Company and Executive desire to enter into
this Agreement.

 

PART ONE – DEFINITIONS

 

Definitions. For purposes of this Agreement, the following definitions will be
in effect:

 

“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the entity specified, where control
may be by management authority, contract or equity interest.

 

“Board” means the Board of Directors of the Company or the Compensation
Committee thereof (or any other committee subsequently granted authority by the
Board), subject to Section 13 below.

 

“Change of Control” means a change in the ownership or control of the Company
effected through any of the following transactions: (i) a merger, consolidation
or reorganization approved by the Company’s stockholders, unless securities
representing more than fifty percent (50%) of the total combined voting power of
the voting securities of the successor corporation are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Company’s outstanding
voting securities immediately prior to such transaction, (ii) any
stockholder-approved sale, transfer or other disposition of all or substantially
all of the Company’s assets, (iii) the acquisition, directly or indirectly, by
any person or related group of persons (other than the Company or a person that
directly or indirectly controls, is controlled by or is under common control
with, the Company) of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities pursuant to a tender or exchange
offer made directly to the Company’s stockholders; or (iv) a change in the
composition of the Board over a period of thirty-six (36) consecutive months or
less such that a majority of the Board members ceases, by reason of one or more
contested elections for Board membership, to be comprised of individuals who
either (A) have been Board members continuously since the beginning of such
period or (B) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in
clause (A) who were still in office at the time the Board approved such election
or nomination. Notwithstanding the foregoing, however, in any circumstance or
transaction in which compensation payable pursuant to this Agreement would be
subject to the tax under Section 409A of the Code if the foregoing definition of
“Change of Control” were to apply, but would not be so subject if the term
“Change of Control” were defined herein to mean a “change in control event”
within the meaning of Treasury Regulation § 1.409A-3(i)(5), then “Change of
Control” means, but only to the extent necessary to prevent such compensation
from becoming subject to the tax under Section 409A of the Code, a transaction
or circumstance that satisfies the requirements of both (1) a Change of Control
under the applicable clauses (i) through (iv) above, and (2) a “change in
control event” within the meaning of Treasury Regulation Section §
1.409A-3(i)(5).

 



 

 

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the Treasury regulations and administrative guidance promulgated thereunder.

 

“Company” means, unless the context otherwise requires, Crossroads Systems Inc.,
a Delaware corporation, and all of its subsidiaries.

 

“Compensation Committee” means the Compensation Committee of the Board.

 

“Employment Period” means the period beginning on the Effective Date and ending
on the last day of the last Term pursuant to Section 3.

 

“Good Reason” shall mean the occurrence of any of the following without
Executive’s consent: (i) a material reduction of Executive’s duties or
responsibilities, relative to Executive’s duties or responsibilities as in
effect immediately prior to such reduction; (ii) a reduction of more than ten
percent (10%) in Executive’s Base Salary as in effect immediately prior to such
reduction; (iii) a reduction of more than ten percent (10%) by the Company in
the kind or level of employee benefits, including bonuses, for which Executive
was eligible (although amounts actually earned will vary) immediately prior to
such reduction, with the result that Executive’s overall benefits package is
materially reduced, excluding any equity component thereof; (iv) the relocation
of Executive to a facility or a location more than twenty-five (25) miles from
either (1) the Company’s present location in Austin, Texas or (2) Denver,
Colorado; provided, however, than a reduction that is generally applicable to
all executives of the Company shall not constitute “Good Reason” under clauses
(ii) and (iii) hereof.

 

“Net Cash Proceeds” shall mean all payments received by Company for the’972
Patents or the Non-’972 Patents patent litigation awards, settlements, license
payments, or patent sales, including payments for Dot Hill, but excluding
ongoing payments that began prior to the date of this Agreement, less the
associated legal expenses, commissions, and partner payment obligations related
to such payments, respectively, but only to the extent such expenses and
commissions were: (i) incurred following the date of this Agreement; (ii) for
services provided following the date of this Agreement, and; (iii) specifically
related to the patent family for which the payment was received. For the
avoidance of doubt, such expenses shall not include general basic expenses such
as payroll and rent.

 

“Termination for Cause” shall mean the Company’s termination of Executive’s
employment for any of the following reasons: (i) Executive’s commission of any
act of fraud, embezzlement or dishonesty, (ii) the conviction of Executive, or
the entry of a plea of nolo contendere by Executive, for a felony; (iii)
Executive’s unauthorized use or disclosure of any confidential information or
trade secrets of the Company, (iv) Executive’s breach of Executive’s
Confidentiality, Proprietary Information and Inventions Agreement (the “PIIA”)
with the Company, (v) Executive’s violation of a published Company policy which
stipulates the Executive may be terminated by the Company for cause; or (vi)
Executive’s continued failure, in the reasonable good faith determination of the
Board (excluding Executive therefrom), to perform the major duties, functions
and responsibilities of Executive’s position after written notice from the
Company identifying the deficiencies in Executive’s performance and a reasonable
cure period of not less than thirty (30) days.

 



2 

 

 

The ‘972 Patents shall mean the patents and patent applications described on
Schedule __ attached hereto and any patents and patent applications that claim
priority to or share priority with such patents and patent applications,
including any divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same, and including any patent rights associated
with any of the foregoing.

 

The Non-‘972 Patents shall mean the 134 patents and pending patents that are
primarily directed to five product families: optimizing command processing,
enabling interoperability, managing networks, enhancing tape libraries, and
improving data systems.

 

PART TWO - TERMS AND CONDITIONS OF EMPLOYMENT

 

The following terms and conditions will govern Executive’s employment with the
Company throughout the Employment Period and will also, to the extent expressly
indicated below, remain in effect following Executive’s cessation of employment
with the Company.

 

1. Employment and Duties. During the Employment Period, Executive will serve as
the President and Chief Executive Officer of Crossroads Systems, Inc. and will
report to the Board. Executive will have such duties and responsibilities as are
commensurate with such position and such other duties and responsibilities
commensurate with such position (including with the Company’s subsidiaries) as
are from time to time assigned to Executive by the Board (or a committee
thereof). During the Employment Period, Executive will devote his full business
time, energy and skill to the performance of his duties and responsibilities
hereunder, provided the foregoing will not prevent Executive from (a) serving as
a non-executive director on the board of directors of non-profit organizations
and other companies, (b) participating in charitable, civic, educational,
professional, community or industry affairs, (c) managing his and his family’s
personal investments, or (d) such other activities approved by the Board from
time to time; provided, that such activities individually or in the aggregate do
not interfere or conflict with Executive’s duties and responsibilities
hereunder, violate applicable law, or create a potential business or fiduciary
conflict.

 

2. Service as Director. As of the Effective Date, Executive is serving as a
member of the Board. For as long as Executive shall continue to serve as a
member of the Board, he shall stand for re-election to such position at each
annual meeting of the Company’s stockholders. Executive’s failure to be
re-elected to the Board, in and of itself, shall not constitute a termination of
this Agreement (and shall not constitute a Termination for Cause or a
resignation by Executive for Good Reason, each as defined in this Agreement),
nor shall it entitle Executive to any severance benefits. Pursuant to the
Company’s policies, for the duration of this Agreement, Executive will fulfill
his duties as a director without additional compensation. This Agreement shall
not in any way be construed or interpreted so as to affect adversely or
otherwise impair the right of the Company or the stockholders to remove the
Executive from the Board at any time in accordance with the provisions of
applicable law.

 



3 

 

 

3. Term. The term of this Agreement shall run for a period of from the Effective
Date through November 20, 2018 (such period, the “Initial Term”), and may be
terminated earlier as contemplated by Section 8.A. Following the expiration of
the Initial Term, this Agreement shall renew for successive, additional one-year
terms (any subsequent extension period being an “Extension Term”, and the period
in which this Agreement is in effect being the “Term”) unless the Board or
Executive provides notice of intent not to renew this Agreement at least thirty
days’ prior to the expiration of the Initial Term or any Extension Term.
Termination of this Agreement due to its non-renewal shall not constitute a
Termination for Cause or a resignation by Executive for Good Reason.

 

4. Compensation; Additional Incentives.

 

A. Base Salary. Executive’s base salary (the “Base Salary”) will be paid at the
rate of $25,000 monthly ($300,000 annualized) during the Term. Executive’s Base
Salary may be increased by the Compensation Committee and/or Board in their sole
discretion, but shall not be decreased without Executive’s consent. Executive’s
Base Salary will be paid at periodic intervals in accordance with the Company’s
normal payroll practices for salaried employees.

 

B. Performance Bonus.

 

a. During the Initial Term and each subsequent Term, under Section 3, Executive
will be eligible for (1) a semi-annual performance bonus (the “Performance
Bonus”) with a target value of $150,000.00 for each six month period ending on
April 30 and October 31 of each year (each the “Fiscal Half”), and (2) an
intellectual property monetization incentive bonus (the “Monetization Incentive
Bonus”) of the greater of: up to $150,000 per six month period ending on
February 15 and August 15 of each year, or $300,000 within a twelve month
period, calculated as follows: 6% of the Company’s Net Cash Proceeds of the ‘972
Patents and the Non-‘972 Patents.

 

b. The performance objectives for the Performance Bonus will be developed
periodically by the Compensation Committee; and the Compensation Committee (or
its Chairman) will meet and consult with Executive regarding the performance
objectives by which the incentive bonus will be measured (which objectives will
be finally determined by the Compensation Committee in its sole discretion). The
performance objectives are expected, but not required, to be based upon
objectives such as (i) monetization of various parts of the Company’s
intellectual property portfolio, (ii) cash position and/or cash flow and/or
(iii) net income, profit or other earnings and operating performance measures.

 

c. In the event that the Compensation Committee, in its sole discretion,
determines that the performance bonus criteria have not been satisfied in full
for a particular Fiscal Half, the semi-annual performance bonus can be earned on
a partial basis as determined by the Compensation Committee in its sole
discretion. Following each Fiscal Half, the Compensation Committee will use good
faith efforts to make each bonus determination promptly after the information
relevant to such period (such as Company financial results, if relevant to the
determination of bonus amounts) becomes available to the Compensation Committee.
In all events the relevant performance bonus, except such bonuses payable due to
a Change of Control, shall be paid on the 30th day following the end of such
Fiscal Half.

 



4 

 

 

d. The Monetization Incentive Bonus shall be paid to Executive semi-annually
within thirty (30) days of February 15 and August 15 after Company receives Net
Cash Proceeds for the ‘972 and Non-’972 Patents (each, the “Incentive Bonus
Payment Date”). Fifty percent (50%) of the Monetization Incentive Bonus shall be
paid on the first Incentive Bonus Payment Date and the remaining fifty percent
(50%) shall be paid on the second Incentive Bonus Payment Date, provided that
the Monetization Incentive Bonus shall not exceed the greater of $150,000 per
six month period, or $300,000 per year. Any Monetization Incentive Bonus in
excess of $150,000 that is earned as of an Incentive Bonus Payment Date, or in
excess of $300,000 in a year, shall be carried over and included in the
calculation of the Monetization Incentive Bonus for the next Incentive Bonus
Payment Date.

 

e. Except as contemplated by the following sentence, Executive must be employed
by the Company on the last day of a Fiscal Half in order to be eligible to
receive a Performance Bonus. In the event of a Change of Control during the
Employment Period, (i) Executive shall be entitled to receive a Performance
Bonus for the then current Fiscal Half and the next Fiscal Half, (ii) the
Performance Bonus criteria for both Fiscal Halves will be deemed to have been
achieved at the target value, and (iii) the Performance Bonus for both Fiscal
Halves shall be paid on the date of the closing of the transaction that gives
rise to the Change of Control.

 

f. In the event of Executive’s termination without Cause or for Good Reason
within twelve (12) months of a Change of Control, the Company will pay to
Executive (i) 100% payout for Net Cash Proceeds for which Executive has not yet
been paid, or that are received in the first 90 days following the termination
date, and (ii) 75% payout for Net Cash Proceeds received in the 91st through
180th days following the termination date. Such payments shall be made within 30
days of the end of each of the periods described in (i) and (ii) above.

 

g. All bonuses pursuant to this Section 4B are subject to final approval by the
Compensation Committee.

 

C. The Company may deduct and withhold, from the compensation payable and
benefits provided to Executive hereunder, any and all applicable federal, state,
local and other taxes and any other amounts required to be deducted or withheld
by the Company under applicable statute or regulation.

 

D. To the extent that any compensation paid or payable pursuant to this
Agreement is considered “incentive-based compensation” within the meaning and
subject to the requirements of Section 10D of the Exchange Act, such
compensation shall be subject to potential forfeiture or recovery by the Company
in accordance with any compensation recovery policy adopted by the Board or any
committee thereof in response to the requirements of Section 10D of the Exchange
Act and any implementing rules and regulations thereunder adopted by the
Securities and Exchange Commission or any national securities exchange on which
the Company’s common stock is then listed. This Agreement may be unilaterally
amended by the Company to comply with any such compensation recovery policy.

 



5 

 

 

5. Equity Compensation.

 

A. All of Executive’s unvested Options shall vest (i) in full upon the
consummation of a Change of Control and (ii) pursuant to the terms of Section 8.
The Options shall expire on, and shall not be exercisable after, a date that is
not later than the tenth anniversary of the date of grant (the “Final Exercise
Date”).

 

B. Executive will be eligible for additional option grants as determined by the
Board or the Compensation Committee in their sole discretion.

 

C. Notwithstanding anything in this Agreement to the contrary, the Options and
the grants and terms thereof shall be subject in all respects to the terms of
the 2010 Stock Plan, as it may be amended from time to time, and this Agreement
shall not amend or be deemed to amend the 2010 Stock Plan.

 

6. Expense Reimbursement; Fringe Benefits; Paid Time Off (PTO).

 

A. Executive will be entitled to reimbursement from the Company for the
following expenses incurred by Executive during the Initial Term or the Term:
(i) all reasonable temporary living expenses associated with his residence in or
around Austin, TX, (ii) Executive’s regular travel between Austin, TX and his
place of residence in the USA, (iii) car rental and associated expenses,
including fuel, or mileage while in Austin, TX, (iv) the cost to Executive of
health care premiums under an insurance policy other than that provided by the
Company’s group health plan, but only up to the value of the Company’s portion
of group health premiums under the Company’s group health plan coverage for
individuals only, and (v) customary, ordinary and necessary business expenses
incurred by Executive in the performance of Executive’s duties hereunder,
provided that Executive’s entitlement to such reimbursements shall be
conditioned upon Executive’s provision to the Company of vouchers, receipts and
other substantiation of such expenses in accordance with Company policies.

 

B. During the Employment Period, Executive will be eligible to participate in
any group life insurance plan, group medical and/or dental insurance plan,
accidental death and dismemberment plan, short-term disability program and other
employee benefit plans, including profit sharing plans, cafeteria benefit
programs and stock purchase and option plans, which are made available to
executives of the Company and for which Executive qualifies under the terms of
such plan or plans.

 

C. Executive shall be eligible for vacation and paid time off (PTO) in
accordance with the Company’s policies as in effect from time to time.
Currently, the Company does not accrue for any vacation or paid time off and,
accordingly, Executive would not be eligible to be paid any amounts with respect
thereto upon termination of his employment.

 

7. Executive Covenants.

 

A. Moonlighting. During the Employment Period, except as permitted by Section 1,
Executive will not directly or indirectly, whether for Executive’s own account
or as an employee, director, consultant or advisor, provide services to any
business enterprise other than the Company, unless otherwise authorized by the
Board in writing.

 



6 

 

 

B. Transition and Other Assistance. During the 30 days following the termination
of the Employment Period, Executive will take all actions the Company may
reasonably request to maintain the Company’s business, goodwill and business
relationships and to assist with transition matters, all at Company expense. In
addition, upon the receipt of notice from the Company (including outside
counsel), during the Employment Period and thereafter, Executive will respond
and provide information with regard to matters in which he has knowledge as a
result of his employment with the Company, and will provide assistance to the
Company and its representatives in the defense or prosecution of any claims that
may be made by or against the Company, to the extent that such claims may relate
to the period of Executive’s employment with the Company, all at Company
expense. During the Employment Period and thereafter, Executive shall promptly
inform the Company if he becomes aware of any lawsuits involving such claims
that may be filed or threatened against the Company. During the Employment
Period and thereafter, Executive shall also promptly inform the Company (to the
extent he is legally permitted to do so) if he is asked to assist in any
investigation of the Company (or its actions), regardless of whether a lawsuit
or other proceeding has then been filed against the Company with respect to such
investigation, and will not do so unless legally required. The Company will pay
Executive at a rate of $350 per hour, plus reasonable expenses, in connection
with any actions requested by the Company under this paragraph following any
termination of Executive’s employment, with such amounts being paid to Executive
at periodic intervals in accordance with the Company’s normal payroll practices
for salaried employees. Executive’s obligations under this paragraph shall be
subject to the Company’s reasonable cooperation in scheduling in light of
Executive’s other obligations.

 

C. Other Agreements Between Executive and Company. Nothing herein shall be
deemed to modify or waive the Company’s and Executive’s rights and obligations
under Executive’s PIIA or Executive’s Indemnity Agreement, each signed by
Executive and each incorporated herein by this reference.

 

D. Survival of Provisions. The obligations contained in this Section 7 will
survive the termination of Executive’s employment with the Company and will be
fully enforceable thereafter.

 

8. Termination of Employment.

 

A. General. Subject to Section 8.D, Executive’s employment with the Company is
“at-will” and may be terminated at any time by either Executive or the Company
for any reason (or no reason) in accordance with this Agreement, which will also
result in the Term ending, by the party seeking to terminate Executive’s
employment providing written notice of such termination to the other party;
provided, however, that in the event that Executive gives notice of termination
to the Company, the Company may, in its sole discretion, make such termination
effective earlier than any notice date.

 

B. Death and Permanent Disability. Upon termination of Executive’s employment
with the Company due to death or permanent disability during the Term, the
employment relationship created pursuant to this Agreement will immediately
terminate, the Term will end and amounts will only be payable under this
Agreement as specified in this Section 8.B. Should Executive’s employment with
the Company terminate by reason of Executive’s death or permanent disability
during the Employment Period, Executive, or Executive’s estate, shall be
entitled to receive:

 



7 

 

 

a. the unpaid Base Salary earned by Executive pursuant to Section 4.A for
services rendered through the date of Executive’s death or permanent disability,
as applicable, payable in accordance with the Company’s normal payroll practices
for terminated salaried employees;

 

b. reimbursement of all expenses for which Executive is entitled to be
reimbursed pursuant to Section 6.A, payable in accordance with the Company’s
normal reimbursement practices;

 

c. the right to continue health care benefits under the Consolidated Omnibus
Budget Reconciliation Act of 1986, as amended, at Executive’s cost, to the
extent required and available by law and subject to the Company continuing to
maintain a group health plan;

 

d. any accrued but unpaid Performance Bonus pursuant to Section 4.B; provided
that Executive was employed by the Company on the last day of the Fiscal Half as
specified in Section 4.B, payable at such time as provided in Section 4.B;

 

e. any accrued but unpaid Monetization Incentive pursuant to Section 4.B,
(whether related to the current or previous fiscal year) up to and including 90
days after the date of termination payable to Executive, or his heirs or Estate;
and

 

f. the limited death, disability, and/or income continuation benefits provided
under Section 6.B, if any, will be payable in accordance with the terms of the
plans pursuant to which such limited death or disability benefits are provided.

 

Compensation and benefits provided pursuant to Section 8.B.a. through f., except
for the payments related to the 90 days following the termination date, set
forth in Section 8.B.e. above, are collectively referred to as the “Accrued
Obligations.”

 

If Executive’s death occurs before payment of any earned Performance Bonus or
Monetization Incentive, the applicable payments will be made to the Executive’s
estate. For purposes of this Agreement, Executive will be deemed “permanently
disabled” if Executive is so characterized pursuant to the terms of the
Company’s disability policies or programs applicable to Executive from time to
time, or if no such policy is applicable, if the Compensation Committee
determines, in its sole discretion, that Executive is unable to perform the
essential functions of Executive’s duties for physical or mental reasons for
ninety (90) days in any twelve-month period.

 

C. Termination for Cause; Resignation without Good Reason. The Company may at
any time during the Employment Period, upon written notice summarizing with
reasonable specificity the basis for the Termination for Cause, terminate
Executive’s employment hereunder for any act qualifying as a Termination for
Cause. Such termination will be effective immediately upon such notice. Upon any
Termination for Cause (or employee’s resignation other than for Good Reason),
Executive shall be solely entitled to receive:

 



8 

 

 

a. the unpaid Base Salary earned by Executive pursuant to Section 4.A for
services rendered through the date of termination, payable in accordance with
the Company’s normal payroll practices for terminated salaried employees;

 

b. reimbursement of all expenses for which Executive is entitled to be
reimbursed pursuant to Section 6.A, payable in accordance with the Company’s
normal reimbursement practices; and

 

c. the right to continue health care benefits under the Consolidated Omnibus
Budget Reconciliation Act of 1986, as amended, at Executive’s cost, to the
extent required and available by law and subject to the Company continuing to
maintain a group health plan.

 

Except as otherwise provided in this Agreement, no portion of the Performance
Bonus shall be paid with respect to the Fiscal Half in which Executive’s
employment is terminated during the Employment Period.

 

D. Involuntary Termination Without Cause by the Company; Resignation by
Executive for Good Reason. The Company shall be entitled to terminate Executive
with or without notice, other than a Termination for Cause, and Executive shall
be entitled to resign with or without Good Reason, in each case at any time;
provided, however, that if Executive (1) is terminated by the Company other than
in circumstances constituting a Termination for Cause, or (2) resigns for Good
Reason, then Executive shall be solely entitled to receive:

 

a. The Accrued Obligations through the date of termination;

 

b. The immediate vesting of all Options and all other awards held by Executive
under any equity incentive plan that may be adopted by the Board, except and
only to the extent that (i) any agreement with respect to an award specifically
provides otherwise and (ii) such vesting would not result in the imposition of
the additional tax under Section 409A of the Code; and

 

c. Subject to Sections 8.E, 8.F, 8.G and 9:

 

(i) An amount equal to the full payout of (i) 100% of the target of Executive’s
Performance Bonuses for the current and next Fiscal Halves, and (ii) any earned
but unpaid Monetization Incentive Bonus (whether related to the current or any
previous six month periods). The total of both payments is payable in a single
lump sum on the 60th day following the date of termination; and

 

(ii) Severance pay at a rate equal to 100% of Executive’s monthly Base Salary,
as then in effect (less applicable withholding taxes), payable for twelve (12)
months beginning on the 60th day after the date of such termination, to be paid
in substantially equivalent installments in accordance with the Company’s normal
payroll practices. The compensation and benefits provided pursuant to Section
8.D.c are collectively referred to as the “Severance Benefits.”

 



9 

 

 

d. For purposes of clarity, a termination of Executive’s employment due to
Executive’s death or to Executive’s permanent disability shall not be considered
either a termination by the Company without cause or a resignation by Executive
for Good Reason, and such termination shall not entitle Executive (or his heirs
or representatives) to any compensation or benefits pursuant to this Section
8.D.

 

E. Termination by Non-Renewal. In the event the company fails to renew
Executive’s employment before the expiration of this Agreement on the same or
substantially equivalent terms (“Non-Renewal”), Executive shall be entitled to
receive:

 

a. The Accrued Obligations through the date of termination; and

 

b. Payment of a percentage of the Monetization Incentive Executive would have
received had he remained employed for an additional 12 months according to the
following schedule: (i) 100% payout for Net Cash Proceeds received in the first
90 days following Non-Renewal, (ii) 75% payout for Net Cash Proceeds received in
the 91st through 180th days following Non-Renewal, (iii) 50% payout for Net Cash
Proceeds received in the 181st through 270th day following Non-Renewal, and (iv)
25% payout for Net Cash Proceeds received in the 271st through 365th day
following Non-Renewal. There will be no payout for Net Cash Proceeds received
later than the 365th day following Non-Renewal and any payments owed pursuant to
this Section shall be paid within 10 days of the end of each of the periods
described in Sections 8.E.b.(i)-(iv) above.

 

F. Certain Conditions Regarding Severance Benefits. All Severance Benefits
contemplated by Section 8.D.c above are conditional on Executive: (a) signing a
release substantially in the form attached hereto as Exhibit A (the “Release”),
and (b) the nonrevocation of the ADEA Release (as defined in the Release);
provided that such Release (including the ADEA Release) becomes effective and
irrevocable no later than sixty (60) days following the termination date or such
earlier date required by the Release (such deadline, the “Release Deadline”). If
the Release (including the ADEA Release) does not become effective by the
Release Deadline, Executive will forfeit any rights to all Severance Benefits.
In addition, if Executive violates the terms of the PIIA: (i) prior to the date
that the Release becomes effective and irrevocable, then Executive will forfeit
any rights to all Severance Benefits, or (ii) following the date the Release
becomes effective and irrevocable, then Executive (x) must immediately repay all
Severance Benefits previously paid to Executive by the Company and (y) will
forfeit any rights to all future Severance Benefits.

 

G. Resignations from Other Positions. Upon any termination of Executive’s
employment, and as a condition to Executive receiving any Severance Benefits
under this Agreement, if so requested by a majority of the Board, Executive will
immediately resign (1) as a director of the Company and any of its subsidiaries,
(2) from all officer or other positions of the Company and (3) from all
fiduciary positions (including as trustee) Executive then holds with respect to
any employee benefit plans or trusts established, maintained or sponsored by the
Company or by any of its Affiliates. Failure by Executive to resign immediately
from all positions described in the immediately preceding sentence shall result
in automatic forfeiture of any and all rights to the Severance Benefits.

 



10 

 

 

H. Options Upon Termination. Except as otherwise provided in Section 8, upon
termination of Executive’s employment for any reason and subject to the terms of
the 2010 Stock Plan, as it may be amended from time to time, including by reason
of Executive’s death or permanent disability, any portion of any options held by
the Executive that are not then vested will immediately be forfeited and expire
for no consideration and the remainder of such options will remain exercisable
for twelve months thereafter (with the understanding that any options that are
intended to be “incentive stock options” under the Code shall thereupon be
disqualified from such treatment); provided, that any portion of the options
held by Executive immediately prior to Executive’s death, to the extent then
exercisable, will remain exercisable for one year following Executive’s death;
and provided, further, that in no event shall any portion of the options be
exercisable after the Final Exercise Date.

 

9. Section 409A of the Code.

 

A. General. This Agreement shall be interpreted and applied in all circumstances
in a manner that is consistent with the intent of the parties that, to the
extent applicable, amounts earned and payable pursuant to this Agreement shall
constitute short-term deferrals exempt from the application of Section 409A of
the Code and, if not exempt, that amounts earned and payable pursuant to this
Agreement shall not be subject to the premature income recognition or adverse
tax provisions of Section 409A of the Code.

 

B. Separation from Service. References in this Agreement to “termination” of
Executive’s employment, “resignation” by Executive from employment and similar
terms shall, with respect to such events that will result in payments of
compensation or benefits, mean for such purposes a “separation from service” as
defined under Section 409A of the Code.

 

C. Specified Executive. In the event any one or more amounts payable under this
Agreement constitute a “deferral of compensation” and become payable on account
of the “separation from service” (as determined pursuant to Section 409A of the
Code) of Executive and if as such date Executive is a “specified employee” (as
determined pursuant to Section 409A of the Code), such amounts shall not be paid
to Executive before the earlier of (i) the first day of the seventh calendar
month beginning after the date of Executive’s “separation from service” or (ii)
the date of Executive’s death following such “separation from service.” Where
there is more than one such amount, each shall be considered a separate payment
and all such amounts that would otherwise be payable prior to the date specified
in the preceding sentence shall be accumulated (without interest) and paid
together on the date specified in the preceding sentence.

 

D. Separate Payments. For purposes of Section 409A of the Code, each payment or
amount due under this Agreement shall be considered a separate payment, and
Executive’s entitlement to a series of payments under this Agreement is to be
treated as an entitlement to a series of separate payments.

 

E. Reimbursements. Any reimbursement to which Executive is entitled pursuant to
this Agreement that would constitute nonqualified deferred compensation subject
to Section 409A of the Code shall be subject to the following additional rules:
(i) no reimbursement of any such expense shall affect Executive’s right to
reimbursement of any other such expense in any other taxable year; (ii)
reimbursement of the expense shall be made, if at all, not later than the end of
the calendar year following the calendar year in which the expense was incurred;
(iii) the right to reimbursement shall not be subject to liquidation or exchange
for any other benefit; and (iv) the right to reimbursement of expenses incurred
kind shall terminate one year after the end of the Employment Period.

 



11 

 

 

10. No Guarantee of Tax Consequences. The Board, the Compensation Committee, the
Company and its Affiliates, officers and employees make no commitment or
guarantee to Executive that any federal, state, local or other tax treatment
will apply or be available to Executive or any other person eligible for
compensation or benefits under this Agreement and assume no liability whatsoever
for the tax consequences to Executive or to any other person eligible for
compensation or benefits under this Agreement.

 

11. Choice of Law; Jurisdiction. The provisions of this Agreement will be
construed and interpreted under the laws of the State of Delaware, excluding
such jurisdiction’s conflict of laws principles. Each of the parties irrevocably
consents to the exclusive personal jurisdiction of the federal and state courts
located in Travis County, Texas, as applicable, for any matter arising out of or
relating to this Agreement.

 

12. Entire Agreement; Severability. This Agreement and the agreements referenced
herein contain the entire agreement of the parties relating to the subject
matter hereof, and supersede in their entirety any and all prior agreements,
understandings or representations relating to the subject matter hereof,
including the terms of the Original Employment Agreement. For the avoidance of
doubt, except to the extent specified herein, Executive shall have no rights
under the Original Employment Agreement. No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
The provisions of this Agreement shall be deemed severable and, if any provision
is found to be illegal, invalid or unenforceable for any reason, (a) the
provision will be amended automatically to the minimum extent necessary to cure
the illegality or invalidity and permit enforcement and (b) the illegality,
invalidity or unenforceability will not affect the legality, validity or
enforceability of the other provisions hereof.

 

13. Amendment; Committee Authority. This Agreement may be amended, supplemented,
or modified only by a written instrument duly executed by or on behalf of each
party hereto. All determinations and other actions required or permitted
hereunder to be made by or on behalf of the Company or the Board may be made by
either the Board (excluding Executive therefrom) or the Compensation Committee
(or any other committee subsequently granted authority by the Board); provided
that the actions of the Compensation Committee (or any other committee
subsequently granted authority by the Board) shall be subject to the authority
then vested in such committee by the Board, it being understood and agreed that
as of the date of this Agreement the Compensation Committee has full authority,
concurrent with the Board, to administer this Agreement; and provided, further,
that a decision or action by the Compensation Committee (or any other committee
subsequently granted authority by the Board) hereunder shall be subject to
review or modification by the Board if the Board so chooses.

 

14. Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.

 



12 

 

 

15. Representations and Warranties by Executive. Executive represents and
warrants to the Company that: (a) Executive has the legal right to enter into
this Agreement and to perform all of the obligations on Executive’s part to be
performed hereunder in accordance with its terms; (b) Executive is not a party
to any contract, agreement or understanding, written or oral, which could
prevent Executive from entering into this Agreement or performing all of his
duties and responsibilities hereunder; and (c) Executive is not a party to any
agreement containing any non-competition, non-solicitation, confidentiality or
other restrictions on Executive’s activities. Executive further represents and
warrants to the Company that, to the best of his knowledge, information and
belief, Executive is not aware of any action taken by Executive (or any failure
to act) that could form the basis for a breach of fiduciary duty or related
claim against Executive by any current or former employer.

 

16. Assignment. Notwithstanding anything else herein, this Agreement is personal
to Executive and neither this Agreement nor any rights hereunder may be assigned
by Executive. The Company may assign this Agreement to an affiliate or to any
acquiror of all or substantially all of the business and/or assets of the
Company, in which case the term “Company” will mean such affiliate or acquiror.
This Agreement will inure to the benefit of and be binding upon the personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees, legatees and permitted assignees of the parties.

 

17. Arbitration. Executive agrees that all disagreements, disputes and
controversies between Executive and the Company arising under or in connection
with this Agreement will be settled by arbitration conducted before a single
arbitrator mutually agreed to by the Company and Executive, sitting in Austin,
Texas or such other location agreed to by Executive and the Company, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect; provided, however, that if the Company and Executive
are unable to agree on a single arbitrator within 30 days of the demand by
another party for arbitration, an arbitrator will be designated by the Texas
Office of the American Arbitration Association. The determination of the
arbitrator will set forth in writing findings of fact and conclusions of law
upon which the determination was based, and will be final and binding on
Executive and the Company. Each party waives right to trial by jury and further
review or appeal of the arbitrator’s ruling. Judgment may be entered on the
award of the arbitrator in any court having proper jurisdiction. The arbitrator
will, in its award, allocate between the parties the costs of arbitration,
including the arbitrator’s fees and expenses, in such proportions as the
arbitrator deems just. Each party shall pay its own attorneys’ fees and expenses
in connection with any such arbitration.

 

18. Counterparts, Facsimile. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. To the maximum extent permitted by applicable law,
this Agreement may be executed via facsimile.

 



13 

 

 

19. Notices. Any notice required to be given under this Agreement shall be
deemed sufficient, if in writing, and sent by certified mail, return receipt
requested, via overnight courier, or hand delivered to the Company at 11000
North MoPac Expressway, Ste. 150, Austin, Texas 78759, Attn: Chairman of the
Compensation Committee and Chief Financial Officer, and to Executive at the most
recent address reflected in the Company’s employment records.

 

Signature page follows.

 

14 

 

 

IN WITNESS WHEREOF, the Company and Executive have executed this Amended and
Restated Employment Agreement to be effective as of the Effective Date.

 

 

 

  CROSSROADS SYSTEMS, INC.           By:

/s/ Robert G. Pearse

    Name: Robert G. Pearse     Title: Chairman of the Board of Directors

 

         

/s/ Richard K. Coleman, Jr.

  Richard K. Coleman, Jr.

 

 

 

 

EXHIBIT A

 

FORM OF RELEASE AGREEMENT

 

Crossroads Systems, Inc.

 

Employment Termination Date: _______________________

 

1. Introduction and General Information. Signing this release (this “Release”)
is one condition to receiving certain benefits offered by Crossroads Systems,
Inc. (the “Company”) that are in addition to anything of value to which you
already are entitled. Reference is made to that certain Amended and Restated
Agreement dated November 21, 2013 (the “Agreement”) between you and the Company.
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Agreement.

 

The Agreement provides that the Company will provide certain consideration, if
among other requirements, you execute and deliver this Release and do not revoke
the ADEA Release (as defined below) following your termination date and within
the periods specified in Section 2(b), as set forth below. You should thoroughly
review and understand the effect of this Release before signing it. To the
extent you have any claims covered by this Release, you will be waiving
potentially valuable rights by signing this Release. You also are advised to
discuss this Release with your attorney.

 

2. Releases.

 

(a) General Release. You agree that the foregoing consideration (including the
consideration to be provided pursuant to the Agreement) represents settlement in
full of all outstanding obligations owed to you by the Company and its current
and former officers, directors, employees, agents, investors, attorneys,
shareholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations, and assigns (collectively, the “Releasees”). You
(for yourself, your spouse, executors, heirs, beneficiaries, representatives,
agents, attorneys, assigns, insurers and assurers, and anyone claiming by or
through him) hereby and forever release the Releasees from any and all manner of
actions, causes of action, suits, charges, claims, complaints, counterclaims,
defenses, demands, damages or liabilities whatsoever, including, without
limitation, attorneys’ fees, known or unknown, accrued or which may ever accrue,
whether based in contract or tort, statutory or common law, of every kind and
nature whatsoever, arising from the beginning of time to the execution date of
this Release, and hereafter, whether or not relating to or arising from your
employment and termination of employment with the Company and any act that has
occurred as of the date of the execution of this Release in connection with any
service that you may have rendered or may have been requested to render to or on
behalf of the Company at any time, other than the rights and obligations under
this Release, and except as to claims arising under the Age Discrimination in
Employment Act (“ADEA”), which are addressed in subsection (b) below. Except as
to claims arising under the ADEA, which are covered in subsection (b) below, and
as provided for in subsection (c) below, this Release shall be construed as
broadly as possible and shall include without limitation: (i) any contractual or
other claims of employment, benefits, or payment you may have; (ii) any claims
arising out of or in connection with the initiation, termination or existence of
your employment relationship with the Company or any service performed on behalf
of the Company; (iii) any claims regarding wages and/or compensation in any form
whatsoever, vacation, leaves, bonuses, commissions, monies, perquisites,
benefits, severance, or any other item attributable to or arising in connection
with your employment with the Company; (iv) any and all claims relating to the
issuance of all outstanding shares of capital stock of the Company; and (v)
without limitation, claims, if any, arising under the following:

 



 

 

 

·Title VII of the Civil Rights Act of 1964, as amended;

·The Americans with Disabilities Act of 1990, as amended;

·The Fair Labor Standards Act of 1938, as amended;

·The Family and Medical Leave Act of 1993;

·The Employee Retirement Income Security Act of 1974 (ERISA), as amended
(non-vested rights);

·The Occupational Safety and Health Act of 1970 (OSHA), as amended;

·Texas Labor Code § 21.001, et seq. (Texas Employment Discrimination);

·Texas Labor Code § 61.001, et seq. (Texas Pay Day Act);

·Austin, Texas Code of Ordinance, Title V, Chapters 5-3, 5-5 and 5-6;

·any other federal, state or local civil or human rights law or other local,
state or federal law, regulation or ordinance;

·any public policy, contract, tort, or common law (including, without
limitation, those relating to fraud, whistleblower, retaliation, negligent or
intentional conduct of any nature, constructive discharge, emotional distress,
personal injury); or

·intentional conduct of any nature, constructive discharge, emotional distress,
personal injury.

 

(b) ADEA Release. For the good and valuable consideration provided for under the
Agreement, the sufficiency of which is hereby acknowledged, and to which you
acknowledge you are not otherwise entitled, and other valuable consideration,
the sufficiency of which is hereby acknowledged, you hereby completely and
forever release and irrevocably discharge each of the Releasees, of and from any
and all liabilities, claims, actions, demands, and/or causes of action, arising
under the ADEA on or before the date of this Release (the “ADEA Release”), and
hereby acknowledge and agree that: the Agreement and this Release, including
this ADEA Release, was negotiated at arms’ length; the Agreement and this
Release, including the ADEA Release, is worded in a manner that you fully
understand; you specifically waive any rights or claims under the ADEA; you
knowingly and voluntarily agree to all of the terms set forth in the Agreement
and this Release, including this ADEA Release; you acknowledge and understand
that any claims under the ADEA that may arise after the date of this Release are
not waived; the rights and claims waived in this Release and this ADEA Release
are in exchange for consideration over and above anything to which you were
already undisputedly entitled; you have been and hereby are advised in writing
to consult with an attorney prior to executing the Agreement, this Release and
the ADEA Release; you understand that you have been given a period of up to
twenty-one (21) days to consider the ADEA Release prior to executing it; and you
understand that you have been given a period of seven (7) days from the date of
the execution of the ADEA Release to revoke the ADEA Release, and understand and
acknowledge that the ADEA Release will not become effective or enforceable until
the revocation period has expired. If you elect to revoke this ADEA Release,
revocation must be in writing and presented to the Board of Directors or their
designee within seven (7) days from the date of the execution of the Release.

 



A-2 

 

 

(c) Notwithstanding the foregoing, by executing this Release, you shall not be
deemed to have waived any rights with respect to your right to exercise vested
stock options or your ownership of vested capital stock of the Company (although
pursuant to this subsection (c), you are expressly waiving and releasing any and
all claims, including any shareholder derivative claims, that you may have had
from the beginning of time through the date of this Release as a stockholder of
the Company). Furthermore, nothing in this Release is intended to be construed
as a release of your rights of indemnification and exculpation for actions as a
director, employee or officer of the Company you have at law or under the
governing documents (charter and bylaws) of the Company or any of its Affiliates
(as defined below), any written indemnity agreement with regard to the
foregoing, or any D&O insurance coverage under which you may be covered by in
connection with the foregoing; provided that in no event shall you be entitled
to make any claim thereunder, under the Company’s or the Affiliates’ governing
documents or insurance policies, or otherwise in defense of, or for exculpation,
indemnification or advancement with respect to your compliance with this Release
or your breach or alleged breach of this Release.

 

(d) Release of Unknown Claims. You understand and agree, in compliance with any
statute or ordinance which requires a specific release of unknown claims or
benefits, that, except where expressly prohibited by law, this Release includes
a release of unknown claims, and you hereby expressly waive and relinquish any
and all claims, rights or benefits that you may have which are unknown to you at
the time of the execution of this Release. You understand and agree that if,
hereafter, you discover facts different from or in addition to those that you
now know or believe to be true, that the waivers and releases of this Release
shall be and remain effective in all respects notwithstanding such different or
additional facts or the discovery of such facts.

 

(e) No Other Claims; Ownership of Claims. You represent and warrant that you do
not presently have on file, and further represent and warrant to the maximum
extent allowed by law that you will not hereafter file, any lawsuits, claims,
charges, grievances or complaints against the Company and/or any of the
Releasees in or with any administrative, state, federal or governmental entity,
agency, board or court, or before any other tribunal or panel of arbitrators,
public or private, based upon any actions or omissions by the Company and/or any
of the Releasees occurring prior to the date of this Release. To the extent that
you are still entitled to file any administrative charge with any governmental
agency, you hereby release any personal entitlement to reinstatement, back pay,
or any other types of damages or injunctive relief in connection with any civil
action brought on his behalf after your filing of any administrative charge.
Finally, you represent and agree that you are the sole and lawful owner of all
rights, title and interest in and to all released matters, claims and demands
arising out of or in any way related to your employment with the Company and/or
the termination thereof.

 

(f) Company’s Remedies for Breach. You acknowledge and agree that any breach by
you of this Release or of your obligations under the Agreement, shall constitute
a material breach of the Agreement, and shall entitle the Company immediately to
recover the consideration provided to you in connection with the Agreement,
except as provided by law. Except as provided by law, you shall also be
responsible to the Company for all costs, attorneys’ fees and any and all
damages incurred by the Company in: (a) enforcing your obligations under this
Release and the Agreement, including the bringing of any action to recover the
consideration, and (b) defending against a claim brought or pursued by you in
violation of the terms of this Release.

 



A-3 

 

 

3. Non-Disparagement. (a) You agree that you will not, directly or indirectly,
disclose, communicate or publish any disparaging or critical information
concerning the Company or any parent or subsidiary of the Company, or any
company controlled by the Company, or any other entity or organization wholly or
partially, directly or indirectly, owned or controlled by the Company (each, an
“Affiliate”), their business, financial condition, professional skills or
expertise, suppliers, customers or clients, products or services, operations,
market position, performance, technology, employees, officers, directors,
consultants, representatives, agents or investors, or proprietary or technical
information whatsoever, or directly or indirectly cause or encourage others to
disclose, communicate, or publish any disparaging or critical information
concerning the same and (b) nothing contained in this paragraph is intended to
prevent any person from testifying truthfully in any legal proceeding in which
such person is under a subpoena or other court order to do so.

 

4. No Interference. You agree that you will not act in any manner that might
damage the business of the Company or its Affiliates or the Company’s investors
or their respective affiliates. You agree that you will not, directly or
indirectly, counsel or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges or
complaints by any third party against the Company or its Affiliates or the
Company’s investors or their respective affiliates and/or any officer, director,
employee, agent, representative, shareholder or attorney of any of the
foregoing, provided that nothing herein shall prohibit you from testifying
truthfully in any legal proceeding in which you are under a subpoena or other
court order to do so.

 

5. Cooperation. You agree to cooperate with the Company and its Affiliates, at
the Company’s reasonable request and without further consideration, in all
respects concerning any matters which require your assistance, cooperation or
knowledge, including communicating with persons inside or outside the Company
and any Affiliate and assistance/availability for any agency, board and legal
investigations and proceedings.

 

6. Confidentiality. You agrees to keep the terms and conditions of this Release
confidential, except for any discussion with family members, accountants, or
legal counsel, or as required by law.

 

7. Severability. If any provision contained in this Release is determined to be
void, illegal or unenforceable, in whole or in part, then the other provisions
contained herein shall remain in full force and effect as if the provision which
was determined to be void, illegal or unenforceable had not been contained
herein.

 

8. No Re-Employment. You acknowledge and agree that by executing this Release,
you waive all rights or claims for reinstatement of employment with the Company.
You further agree not to inquire as to, seek or apply for, in any manner
whatsoever, any contract or appointment, employment, commission, job, work,
position, duty, station, task, trade, consignment, or any other relationship
with the Company, and that any application for employment to the Company by you
will be considered void.

 

9. Re-Affirmation. You agree and acknowledge that your fulfillment of the
obligations contained in your Proprietary Information and Inventions Agreement
(your “PIIA”) are necessary to protect the Company’s Intellectual Property
Rights (as defined in your PIIA) and to preserve the Company’s value and
goodwill. You further acknowledge the time, geographic and scope limitations of
your obligations not to compete and not to interfere under your PIIA are
reasonable, especially in light of the Company’s desire to protect its
Proprietary Information, and that you will not be precluded from gainful
employment if you are obligated not to compete or interfere with the Company
pursuant to the terms of your PIIA. Notwithstanding the foregoing, even if you
fail to deliver or if you validly revoke this Release, nothing shall be deemed
to affect the validity of your PIIA or the obligations contained therein.

 



A-4 

 

 

10. Choice of Law. This Release shall be interpreted under and governed by,
construed and enforced in accordance with, and subject to, the laws of the State
of Texas, without giving effect to any principles of conflicts of law.

 

11. Voluntary Agreement. YOU UNDERSTAND AND AGREE THAT YOU MAY BE WAIVING
SIGNIFICANT LEGAL RIGHTS BY SIGNING THIS RELEASE, AND REPRESENT THAT YOU HAVE
ENTERED INTO THIS RELEASE VOLUNTARILY, AFTER HAVING THE OPPORTUNITY TO CONSULT
WITH AN ATTORNEY OF YOUR OWN CHOOSING, WITH A FULL UNDERSTANDING OF THE RELEASE
AND ALL OF ITS TERMS.

 

[Signature page follows]

 

A-5 

 

 

THE UNDERSIGNED HAS READ AND FULLY CONSIDERED THE RELEASE LANGUAGE HEREIN AND
DESIRES TO ENTER INTO THIS RELEASE. I ALSO HAVE BEEN ADVISED HEREIN IN WRITING
TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS RELEASE. HAVING ELECTED TO
SIGN THIS RELEASE AND RECEIVE THE CONSIDERATION IN THE AGREEMENT, I FREELY AND
KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTER INTO THIS RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS I HAVE OR MIGHT HAVE AGAINST THE COMPANY
AND THE OTHER RELEASED PARTIES AS OF THE DATE I SIGN THIS RELEASE.

 



          Richard K. Coleman, Jr.       Date:  



  

 



ACKNOWLEDGED AND ACCEPTED: CROSSROADS SYSTEMS, INC.   By:   Name:   Title:  
Date:  



  

A-6 



 